DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected as indefinite because the claim as written positively recites one release button and recites “each of the release buttons” in line 14. It is unclear if more than one release button is required. The claim as best understood requires that one release button is being operatively engaged with the locking mechanism, wherein mounting buckle is detached from the locking mechanism through actuation of the release button. If applicant intends for at least two release buttons each there is a lack of antecedent bases in the limitation “each of the release buttons”. For examination purposes, the claim is rejected as best understood (e.g. having one release button). Note: If the claim positively recites two release buttons it may contain allowable subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C 102(a)(1) as being anticipated by Streetwize Camping Screw in Dog Anchor with Tether Lead, hereinafter Streetwize (available for sale on eBay).
Regarding claim 1, Streetwize teaches a portable pet tether (dog anchor as seen in examiner’s annotated image 1) comprising: an anchor (corkscrew anchor 1); a mounting platform (mounting platform 2 in examiner’s annotated image 1); a leash receiver (metal ring 3 and rotational mechanism 5) in examiner’s annotated image 1); the mounting platform being connected adjacent to the anchor (mounting platform 2 adjacent to corkscrew anchor 1); the leash receiver (metal ring 3 and rotational mechanism 5) being rotatably connected to the mounting platform (metal ring 3 is coupled to the mounting platform 2 with mechanism 5 such that it can freely rotate 180 degrees), opposite to the anchor portion side (metal ring 3 is above the mounting platform 2 and corkscrew anchor 1 is below therefore opposite to); and the leash receiver (metal ring 3 and rotational mechanism 5) comprising an attachment mechanism (metal ring 3), wherein the leash receiver is configured to removably receive a leash unit through the attachment mechanism (metal ring 3 is a ring that various types of clips and snaps can attach and detach from, a non-limiting example of an attachable clip is a swivel eye bolt snap such as attachment clip 4). 

    PNG
    media_image1.png
    675
    762
    media_image1.png
    Greyscale

Image 1. Streetwize Camping Screw in Dog Anchor with Tether Lead
Claim 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Daniels (US Patent No 4,796,566).
Regarding claim 1, Daniels teaches a portable pet tether (tethering system 10) comprising: an anchor (auger 44); a mounting platform (mounting bracket 42); a leash receiver (housing 12 and housing support 34); the mounting platform (mounting bracket 42) being connected adjacent to the anchor (mounting bracket 42 connected adjacent to auger 44 as seen in Fig 6); the leash receiver (housing 12 and housing support 34) being rotatably connected to the mounting platform (housing 12 and housing support 34 are rotatably connected to mounting bracket 42), opposite to the anchor portion side (housing 12 and housing support 34 are above mounting bracket 42, auger 44 is below therefore they are on opposite sides as seen in Fig 6); and the leash receiver (housing 12 and housing support 34) comprising an attachment mechanism (inner surfaces of housing 12 as seen in Fig 6), wherein the leash receiver (housing 12 and housing support 34) is configured to removably receive a leash unit through the attachment mechanism (housing 12 receives cartridge 14).  
Regarding claim 3, Daniels teaches the portable pet tether as claimed in claim 1 and previously discussed. Daniels further teaches an anchor axle (carriage bolt 46); the mounting platform (mounting bracket 42) comprising an anchor aperture (cartridge bolt hole 41); the leash receiver (housing 12 and housing support 34) comprising a receiver aperture (hole 47); the anchor aperture (cartridge bolt hole 41) traversing through the mounting platform (cartridge bolt hole 41 protrudes through mounting bracket 42); the receiver aperture (hole 47) traversing into the leash receiver (hole 47 traverses into housing support 34); and the anchor axle (carriage bolt 46) being rotatably connected to the anchor aperture (carriage bolt 46 is rotatably connected to cartridge bolt hole 41 since a carriage bolt screwed into 41), and the receiver aperture (carriage bolt 46 is rotatably connected to hole 47 since the carriage bolt screws into the hole).  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Streetwize in view of Small Seat Belt Buckle Key Holder with Nylon Strap, herein after Seat Belt Buckle (available for sale AVCOkey.com), and further in view of McBounds (US Pub No 2012/0137978 A1).
Regarding claim 2, Streetwize teaches the portable pet tether as claimed in claim 1 and previously discussed. The Streetwise dog anchor teaches of attachment to the mounting platform. It does not however teach of the buckle and leash details of the instant claim. 
The Seat Belt Buckle teaches the leash receiver (receiver body 1 in examiner’s annotated image 2) comprising a locking channel (slot 2), a locking mechanism (a locking mechanism is inherent to a seatbelt buckle system), and a release button (button 3); the locking mechanism being positioned within the leash receiver (a locking mechanism is inherent to a seatbelt buckle system and is positioned within the receiver body); the locking channel traversing into the leash receiver to the locking mechanism (slot 2 traverses into receiver body 1 to the internal locking mechanism within receiver body 1); the mounting buckle being removably attached to the locking mechanism (buckle 5 is shown detached in image 2 and attached in examiner’s image 3), wherein the mounting buckle is positioned within the locking channel when the mounting buckle is attached to the locking mechanism (buckle 5 is within slot 3 as seen in image 3); and the release button (button 3) being operatively engaged with the locking mechanism, wherein the mounting buckle is detached from the locking mechanism through actuation of the release button (buckle 5 is detached from receiver body 1 when button 3 is pressed).  


    PNG
    media_image2.png
    916
    1137
    media_image2.png
    Greyscale

Image 2. Small Seat Belt Buckle Key Holder (detached)

    PNG
    media_image3.png
    299
    301
    media_image3.png
    Greyscale

Image 3. Small Seat Belt Buckle Key Holder (attached)
Streetwize in view of the Seat Belt Buckle teaches of a body comprising a mounting buckle for attachment to a receiver. It does not teach of the leash details of the instant claim. However, McBounds teaches a retractable leash body (housing 12A, 12B, wind up reel 54, eyes 42); the retractable leash body (housing 12A, 12B, wind up reel 54, eyes 42) comprising a mounting buckle (eyes 42 for attachment of wrist strap 40). 
McBounds teaches analogous art to the claimed invention. Therefore it would be obvious to one of ordinary skill in the art to replace the key ring attachment of the Seat Belt Buckle Key Holder with retractable leash of McBounds. One of ordinary skill in the art would be motivated to use the leash of McBounds to provide a more secure attachment to the animal, improving its overall safety while tethered. 
Regarding claim 7, Streetwize teaches the portable pet tether as claimed in claim 1 and previously discussed. Streetwize further teaches wherein the anchor is a corkscrew ground anchor (corkscrew anchor 1).
For examination purposes, claim 8 is rejected as best understood. Streetwize teaches the portable pet tether as claimed in claim 1 and previously discussed. The Streetwise dog anchor teaches of attachment to the mounting platform. It does not however teach of the buckle and leash details of the instant claim. 
The Seat Belt Buckle teaches the leash receiver (receiver body 1 in examiner’s annotated image 2) comprising a locking channel (slot 2), a locking mechanism (a locking mechanism is inherent to a seatbelt buckle system), and at least one release button (button 3); the locking mechanism being positioned within the leash receiver (a locking mechanism is inherent to a seatbelt buckle system and is positioned within the receiver body); the locking channel traversing into the leash receiver to the locking mechanism (slot 2 traverses into receiver body 1 to the internal locking mechanism within receiver body 1); the mounting buckle being removably attached to the locking mechanism (buckle 5 is shown detached in image 2 and attached in examiner’s image 3), wherein the mounting buckle is positioned within the locking channel when the mounting buckle is attached to the locking mechanism (buckle 5 is within slot 3 as seen in image 3); and the at least one release button (button 3) being operatively engaged with the locking mechanism, wherein the mounting buckle is detached from the locking mechanism through actuation of each of the release buttons (buckle 5 is detached from receiver body 1 when button 3 is pressed).  
Streetwize and the Seat Belt Buckle teach analogous art to the claimed invention (attachment mechanisms). Therefore it would have been obvious to one of ordinary skill in the art at the time to replace the metal clip attachment/swivel eye bolt snap of Streetwise with the buckle structure of the Seat Belt Buckle for a secure attachment to the mounting platform that can be quickly released. It is known that seatbelt buckle structures provide secure attachments. 
Streetwize in view of the Seat Belt Buckle teaches of a body comprising a mounting buckle for attachment to a receiver. It does not teach of the leash details of the instant claim. However, McBounds teaches a retractable leash body (housing 12A, 12B, wind up reel 54, eyes 42); the retractable leash body (housing 12A, 12B, wind up reel 54, eyes 42) comprising a mounting buckle (eyes 42 for attachment of wrist strap 40). 
McBounds teaches analogous art to the claimed invention. Therefore it would be obvious to one of ordinary skill in the art to replace the key ring attachment of the Seat Belt Buckle Key Holder with retractable leash of McBounds. One of ordinary skill in the art would be motivated to use the leash of McBounds to provide a more secure attachment to the animal, improving its overall safety while tethered. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Streetwize in view of Seat Belt Buckle and McBounds as applied to claim 2 above, and further in view of Cuppan (US Pub No 2015/0101153).
Regarding claim 9, the combination teaches the portable pet tether, as claimed in claim 2 and previously discussed. It does not however teach the details of a button cover. 
Cuppan teaches the leash receiver (buckle 14) further comprising a button cover (buckle front face as described in para 0009); the button cover being positioned adjacent to the release button (front face of housing 102 positioned over top of buckle 14 which comprises a button 16); and the button cover being removably attached to the leash receiver (front face of housing 102 removably attaches from buckle 14 as described in para 0009), wherein the release button is exposed when the button cover is removed from the leash receiver (button 16 is exposed when housing 102 is open as described in para 0009 and para 0018).  

Regarding claim 10, the combination teaches the portable pet tether, as claimed in claim 2 and previously discussed. It does not however teach the details of a button cover.
Cuppan teaches the leash receiver further comprising a button cover (housing 102), a release button side (inner surface inherent to housing 102 since it is a shell-like structure), and a mounting edge (end 108, as described in para 0018); the release button side being positioned adjacent to the release button (inner surface of housing 102 is adjacent to button 16 on buckle 14); the mounting edge being laterally positioned adjacent to the release button side of the leash receiver (end 108 is positioned laterally adjacent to the button 16 as seen in Fig 1); the button cover being hingedly connected to the mounting edge (housing 102 may be hingedly attached at end 108 as described in para 0009 and 0018), wherein the button cover hinges between an opened position and a closed position (hinges open and closed as described in para 0009); and the button cover being removably attached to the leash receiver (front face of housing 102 removably attaches from buckle 14 as described in para 0009), wherein the release button is exposed when the button cover is hinged open from the leash receiver (button 16 is exposed when housing 102 is open as described in para 0009 and para 0018).  
Cuppan teaches analogous art to the claimed invention. Therefore it would have been obvious to one of ordinary skill in the art to apply the button covers taught by Cuppan to the combination previously discussed. One of ordinary skill in the art would be motivated 

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The seat belt buckle likely has a spring and locking arm in the receiver body, however details of the positioning and function are unknown.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644